DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2021-0011038 filed January 26, 2021 as required by 37 CFR 1.55.
Response to Restriction Election
Applicant's election with traverse of Group I, Species PS-1, core metal  tin-silver-copper, and shell metal of bismuth, claims 1-14, in the reply filed on October 5, 2022 is acknowledged.  
With respect to the inventive groups, the traversal is on the grounds that:
Group II is a method of preparing an adhesive paste of Group I, claim 1 and Group III is a method of preparing an adhesive paste of Group I, claim 1, such that the scope of Groups II and III overlap with that of Group I and an undue search and examination burden would not result (Remarks pg. 8 para. 3).
This is not found persuasive. The inventions of Group I and Group II and Group I and Group III are independent or distinct because the metal particles of Group I can be formed without a first photoresist layer on a substrate and/or the method of preparing the metal particles can prepare metal particles with a D90/D10 or more than 1.22 and/or with a core and shell that are not capable for forming an intermetallic. They have also acquired a separate statue in the art in view of their different classifications (i.e. B22F1/17; H01L21/02505; H01L21/02502), they have divergent subject matter, and they require a different field of search.
The requirement of the Group restriction is still deemed proper and is therefore made FINAL.
With respect to the particle shape species, the traversal is on the grounds that:
Species PS-1 and PS-2 are not separate claims, MPEP 806.04(f) (Remarks pg. 8 para. 4).  
This is not found persuasive. MPEP 806.04(e) recites that claims are never species and that the scope of a claim may be limited to a single disclosed embodiment (i.e. a single species) or a claim may encompass two or more disclosed embodiments. Therefore, a single claim may include multiple species and can be subject to restriction.
The requirement is still deemed proper and is therefore made FINAL.
With respect to the core metal and shell metal species, the traversal is on the grounds that:
An alloy may be made of more than one of the listed elements is within the scope of the claims and there is no undue search and examination burden (Remarks pg. 9 paras. 2-3). 
This is found persuasive. Therefore, the core metal and shell metal species restriction requirements are withdrawn and the claims that recite core metal and/or shell metal species, claims 10-13, are all under examination.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuyama (JP 2006-019306 machine translation) in view of Okada (JP 2009-052146 machine translation).
Regarding claim 1, Sakuyama discloses a conductive material ([0011]) of particles with a core of a first metal 1 (i.e. a core including one or more metal materials) and a surface of a second metal coating 2 (i.e. a shell on part of an entirety of the core and including one or more metal materials) that has a melting point lower than the first metal (i.e. the one or more metal materials of the core has a melting point higher than that of the one or more metal materials of the shell) and forms an intermetallic compound 3 with the first metal (i.e. an intermetallic compound is capable of being formed between the one or more metal materials of the core and the one or more metal materials of the shell) ([0012], [0013], [0017], [0036], Figs. 1, 2).
Sakuyama is silent to a ratio D90/D10 of 1.22 or less.
Okada discloses a particle size distribution for a conductive paste ([0001]) of D90/D10 of 1.5 or less ([0009], [0027]).
It would have been obvious to one of ordinary skill in the art for the particles of the conductive material of Sakuyama to have  D90/D10 of 1.5 or less because a narrow particle size distribution has a very uniform particle size (Okada [0001], [0011]), suppresses fluctuation in the nucleation process and grain growth (Okada [0015]), controls sinterability, and eliminates variation in the paste (Okada [0002]). 
The limitation of the metal particles being “for an adhesive paste” has been considered and determined to recite the purpose of intended use of the claimed metal particles that does not result in a structural difference between the claimed invention and the prior art. A prior art structure capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
Regarding claim 2, Sakuyama discloses coating particles of about 5 um diameter with a 1 um thick film on the surface ([0018], [0029]) (i.e. the metal particles have a size of about 6 um, which is less than 100 um).
Regarding claim 3, Sakuyama discloses a 1 um thick film (i.e. shell) on the surface of the particles ([0018], [0021]-[0026], [0029]).
Regarding claims 4 and 5, Sakuyama discloses metal particles 1 with a circular shape (i.e. an aspect ratio of a height to length of a cross-section of the core of about 1) (Figs. 1, 2).
Regarding claim 6, Sakuyama discloses particles with a core of a first metal and a surface of a second metal coating 2 (i.e. the shell is a monolayer) ([0012], [0013], [0017], [0018], [0021]-[0026], [0029], Figs. 1, 2).
Regarding claim 7, Sakuyama discloses particles with a core of a first metal and a surface of a second metal coating 2 by electroless plating (i.e. a void is not present in an interface region between the core and the shell) ([0012], [0013], [0017], [0018], [0021]-[0026], [0029], Figs. 1, 2).
Regarding claim 10, Sakuyama discloses a core of copper ([0018], [0021], [0026]), silver ([0023]), or nickel ([0024], [0025], [0028]).
Regarding claim 11, Sakuyama discloses a coating (i.e. shell) of indium ([0018], [0022], [0024], [0026], [0028]) or tin ([0021], [0023], [0025], [0029]). 
Regarding claim 12, Sakuyama discloses copper particles coated with indium (i.e. the core includes copper and the shell has a monolayer or indium) ([0018], [0026]).
Regarding claim 14, Sakuyama discloses a conductive paste (i.e. solder paste) ([0001], [0011], [0013], [0018], [0021]-[0029]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuyama (JP 2006-019306 machine translation) in view of Okada (JP 2009-052146 machine translation) as applied to claim 1 above, and further in view of either one of Hu (CN105108163 machine translation) or Koike (US 2015/0136219).
In the event it is determined that the teachings of Sakuyama do not read on a circular particle shape with an aspect ratio of 1, then the below rejection in view of Hu is applied.
Regarding claims 4 and 5, Sakuyama discloses particles (Figs. 1, 2), but does not explicitly recite the shape and aspect ratio of the particles.
Hu discloses spherical (i.e. circular) Cu powder particles (i.e. aspect ratio of about 1) ([0009], [0017], [0028]).
It would have been obvious to one of ordinary skill in the art for the particles in Sakuyama to be spherical because the powder has excellent fluidity and can be filled evenly and densely without filling defects (Hu [0017]). 
Alternatively, Koike discloses particles in an electrically conductive paste ([0001]) with an aspect ratio, dmax/dmin of equal to or larger than 1.0 and smaller than 2.2 ([0029], [0045], [0064]-[0067]).
It would have been obvious to one of ordinary skill in the art for the particles in Sakuyama to have an aspect ratio of equal to or larger than 1.0 and smaller than 2.2 because it avoids paste clogging upon printing, it minimizes the width-spread after printing, and improves sintering between particles to enable low resistance after wiring and an excellent shape (Koike [0045], [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuyama (JP 2006-019306 machine translation) in view of Okada (JP 2009-052146 machine translation) as applied to claim 1 above, and further in view of either one of Kawasaki (US 2019/0375054) or Rantala (US 2014/0264191).
Regarding claims 8 and 9, Sakuyama is silent to a barrier layer between the core and the shell.
Kawasaki discloses a solder paste with a Cu core ball covered in metal layers ([0002]) with a Cu core ball 1, metal layer 2, and solder layer 3 (i.e. layer that melts during solder) ([0023], Fig. 2) where the metal layer is a Ni plating layer that does not melt at soldering temperatures of the Cu core ball ([0055]). 
It would have been obvious to one of ordinary skill in the art in the particles of Sakuyama to add a Ni plating layer between the core of the first metal 1 and the coating of the second metal 2 because the barrier layer does not melt during soldering, which contributes to the height of the deposited solder (Sakuyama [0055]).
Rantala discloses metal particles having an inner core of metal such as copper coated with at least two layers ([0001]) of an outer electrically conductive layer and an underlying nickel barrier layer ([0024], [0026], [0031], [0040], [0041]). 
It would have been obvious to one of ordinary skill in the art in the particles of Sakuyama to add a Ni barrier layer between the core of the first metal 1 and the coating of the second metal 2 because it prevents and/or reduces oxidation and/or prevents and/or reduces alloying and/or prevents and/or reduces copper diffusion (Rantala [0039]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuyama (JP 2006-019306 machine translation) in view of Okada (JP 2009-052146 machine translation) as applied to claim 1 above, and further in view of either one of Hwang (Hwang et al. Characterization of reflow soldering at a peak temperature of 215°C using a Bi-coated Sn-3.0Ag-0.5Cu solder ball. Applied Surface Science 454 (2018) 227-232.) or Su (CN 104786949 machine translation).
Regarding claim 13, Sakuyama is silent to a tin-silver-copper alloy core and a monolayer or multilayer shell of tin, bismuth, or a combination thereof.
Hwang discloses Bi-coated Sn-3.0(wt%)Ag-0.5Cu (SAC305) (Abstract, 2. Materials and methods) where Bi diffuses into the SAC305 during heating to form a Sn-58Bi eutectic (i.e. intermetallic) (4 Conclusions).
It would have been obvious to one ordinary skill in the art to make the particles of Sakuyama as Bi-coated SnAgCu because they reduce bonding temperature, enhance electrical conductivity, and mitigate strain-rate sensitivity (Hwang 1. Introduction para. 3) by low-temperature soldering at a peak of 215°C, inducing melting at 138°C, and mitigating strain-rate sensitivity that leads to brittle fracture (Hwang 4. Conclusions).
Alternatively, Su  discloses tin-plated solder alloy powder ([0007]) for solder paste ([0002]) where the alloy powder is tin-silver-copper and the plating is tin ([0009], [0023]).
It would have been obvious to one of ordinary skill in the art to make the particles of Sakuyama tin-silver-copper plate tin particles because it has good wettability, good bonding force, consistent appearance after welding, and a better soldering effect (Su [0018], [0036]).
Related Art
	Hai (Hai et al. Oxidation behavior of Cu-Ag core-shell particles for solar cell applications. Journal of Alloys and Compounds 564 (2013) 71-77.)
Hai teaches Cu-Ag core-shell particles with a 5 um diameter Cu core and a 260 nm thick Ag shell prepared by electroless plating (Abstract, 2. Experiment, Fig. 1) for use in conductive pastes or inks (1. Introduction).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735